DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-18 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 10 recite(s) a structured application development system having a power profile data library including first and second reference intents and first and second power profiles, which can be performed in the human mind or with pen and paper.  This judicial exception is not integrated into a practical application because the claims contain generically recited computer elements (“computer-readable medium”, “host computer system”, and “host computer processor”) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to 

Claims 2 and 11 further claim a structured intent system that includes a set of target items, an intent selection interface, and a power profile lookup, which correspond to selecting and retrieving information in memory, which are well-understood, routine, conventional computer functions. 

Claim 8 further claims that particular data in the first profile is different from particular data in the second profile, which extends the abstract idea of claim 1. 

Claim 9 further claims that particular data in the first profile is the same as particular data in the second profile, which extends the abstract idea of claim 1. 

Claims 3-7 inherit this rejection as being dependent on claims 1-2. 

Claim 12 inherits this rejection as being dependent on claims 10-11. 

Claim 19 recite(s) an application having first and second sections having first and second routines and first and second power profiles, which can be performed in the human mind or with pen and paper.  This judicial exception is not integrated into a practical application because the claims contain generically recited computer elements (“consumer device”, “processors”, and “computer-readable medium”) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing 

Claim 20 further claims a multi-core processor chip holding the first and second processors, which is still a generically recited computer element. 

Claim 21 further defines the first and second processors having different heat generation curves, which are still generically recited computer elements. 

Examiner’s Note
There is no prior art rejection for claims 1-12 and 19-21. 

Response to Arguments
Applicant’s arguments, see page 11, filed 12/10/2021, with respect to claims 2-7, 11-12, and 18 have been fully considered and are persuasive.  The objection of claims 2-7, 11-12, and 18 has been withdrawn. 
In light of the 35 USC 101 rejection of claims 1-12 and 19-21, the allowance of claims 1, 10, and 19 (from the office action mailed on 09/21/2021) is withdrawn.  Accordingly, this action is being made non-final.  Applicant is kindly invited to contact the examiner via telephone @ 408-918-7553 to discuss the 35 USC 101 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (in addition to the references listed in the office action mailed on 09/21/2021): 
U.S. Patent No. 8060759 (Arnan et al.) – A plurality of power profiles each associated to a mode of operation for a physical disk drive is defined. 
U.S. Patent Application Publication No. 2013/0318276 (Dalal) – A power budget for a module (e.g., XIMM) is contemplated where digital thermometers can be implemented to dynamically reduce performance (and consequent heat generation) if needed. 
U.S. Patent No. 9489027 (Ogletree et al.) – Establishing a power profile for a computing device and then using that profile for future power calculations and cost savings estimates after implementation of a selected power scheme in the computing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAM T TRAN/Primary Examiner, Art Unit 2452